DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
. 	In the claims:
Claims 9-22 have been cancelled.
(End of Amendment).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Kowalewski et al. (US Patent Application Publication #2008/0013466) teaches a method, comprising: 5in an integrated circuit device having first communication circuits and second communication circuits determining if the first communication circuits are operating in a first mode that wirelessly receives data at a first rate, or a second mode that wirelessly receives data at a second rate 10that is slower than the first rate (See abstract; Paragraphs 0004, 0020, 0022, 0078, 0079, and 0081); and 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach if the first communication circuits are operating in the second mode and not the first mode, transmitting signals with the second communication circuits at a first power level, and if the first communication circuits are operating in the first mode, 15transmitting signals with the second communication circuits at a second power level that is lower than the first power level.
Dependent claims 2-8 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gorday et al. (US 2021/0194618), Kahn et al. (US 2020/0393488), Malakhova et al. (US 2020/0259725), GrieBbaum et al. (US 2020/0103268), Tannenberger et al. (US 2019/0346904), Amir et al. (US 2019/0304288), Urban et al. (US Patent #9,989,980), Koehler et al. (US Patent #9,641,248), Mani et al. (US 2016/0019663), Mani et al. (US 2016/0021613), Campbell (US 2015/0138391), Deltour et al. (US Patent #8,934,515), Mokhnatkina et al. (US 2014/0269223), Roberts et al. (US Patent #8,374,159), Gonikberg (US Patent #8,130,659), Tracht et al. (US 2009/0045992), Olgaard (US 2008/0293363), Rotzoll (US 2007/0285214), Laroia et al. (US 2007/0066329), Tiphane et al. (US Patent #7,061,468), and Kuffner et al. (US Patent #5,905,372). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132